Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 6 June 2017.  In virtue of this communication, claims 1-12 are currently presented in the instant application.  In response to the restriction requirement on 19 March 2021, claim 12 has been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pipet-Aid (“Pipet-Aid XP Battery Replacement – Part 1” youtube video, full link in the references cited, herein known as D1), in view of Adtech (“Industrial Strength Full Size High-Output Hot Melt Glue Gun”, full Amazon link in references cited, herein known as D2).
With respect to claim 1, D1 discloses a pipette controller comprising: 
a frame having a front end with a pipette connector and a rear end with a handle (see freeze image below); 
a flat, lower surface on the handle (see freeze image below); and 
a removable kickstand, fixed to the frame (see video in the entirety which shows how to remove the kickstand from the frame to access the battery compartment);
wherein the kickstand extends past the rear end of the frame and cooperates with the lower surface on the handle to provide a stand (see freeze image below).
D1 does not disclose the kickstand being a retractable kickstand (it is removable instead).
D2 (as well as the remaining references in the references cited below) teach similarly designed holders (glue guns) that use retractable metal kickstands to create a stand along with the handle of the gun to be integral to the device (see image below).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pipette controller of D1 by replacing or modifying the removable kickstand of D1 into a retractable kickstand as taught by D2 (and others) as 

D1 freeze image:

    PNG
    media_image1.png
    876
    1173
    media_image1.png
    Greyscale


D2 image:

    PNG
    media_image2.png
    946
    1035
    media_image2.png
    Greyscale

With respect to claim 2, the combination of D1 and D2 further discloses a controller wherein the stand is adapted to be sat on a surface and the frame will retain a pipette suspended in the air at an angle so that the pipette does not come in contact with the surface (see freeze image above; and product page image below).

Product page image (sourced from https://www.pipettes.com/drummond-scientific-4-000-101-pipet-aid-portable-xp-with-110-v-recharger):


    PNG
    media_image3.png
    226
    290
    media_image3.png
    Greyscale


With respect to claim 3, the combination of D1 and D2 further discloses a controller wherein the stand supports the frame in an upright position so that the pipette connector retains a pipette at an angle of between 15 degrees and 45 degrees below horizontal (see freeze and product images above).

With respect to claim 4, the combination of D1 and D2 further discloses a controller wherein the kickstand has arms attached to the frame so that the kickstand rotates between a retracted position, where the kickstand is held to the frame, and an extended position, where the kickstand extends past the rear end of the frame (see D2 image with the rotation kickstand arms with two set positions).

With respect to claim 5, the combination of D1 and D2 further discloses a controller further comprising an extended position retaining element on the frame that releasably retains the kickstand so that a base of the kickstand extends past the rear end of the frame, and the base cooperates with the lower surface on the handle to provide the stand (both D1 and D2 show kickstands that extend past the frame and cooperates with the lower surface of the handle to provide the stand).


With respect to claim 6, the combination of D1 and D2 further discloses a controller further comprising: an arm on the kickstand that rotatably attaches to the frame, and a pair of parallel flanges on a side of the frame that help retain the arm in an extended position (see D2 image above, in which the flange for the retracted position can clearly be seen, see D2 second image below for the same flange in the retracted position; image sourced from the reviews section of Amazon).

D2 second image:

    PNG
    media_image4.png
    509
    675
    media_image4.png
    Greyscale


With respect to claim 7, the combination of D1 and D2 further discloses a controller further comprising: a first arm on the kickstand that rotatably attaches to a left side of the frame; a first pair of parallel flanges on the left side of the frame that help retain the first arm in an extended position; a second arm on the kickstand that rotatably attaches to a right side of the frame; a second pair of parallel flanges on the right side of the frame that help retain the second arm in an extended position; and a base on the kickstand between the first arm and second arm that extends past the rear end of the frame and cooperates with the lower surface on the handle to provide the stand (see both D2 images above;  D1 discloses arms to attach to either side of the frame, and the base on the kickstand, but does not disclose the rotatable nature of the connection as D2 does).

With respect to claim 8, the combination of D1 and D2 further discloses a controller wherein the kickstand has a base with an arc-like shape that corresponds to an arc-like shape of the frame, thereby providing a retracted position retaining element (see D2 kickstand which has a base which conforms to the frame of the frame in the retracted position).

With respect to claim 9, the combination of D1 and D2 further discloses a controller wherein: 
the kickstand has two arms and a base (see both kickstands above); 
each arm has an angled arm segment at a different angle from the rest of the arm (see both kickstands above); 
each angled arm segment has an attachment extension at a right angle to the arm (D1 kickstand has two right angles for the arms to attach to the frame; D2 kickstand has a right angle where the arm connects into the frame, which would make either the straight insertion member or the post right angle section the “angled arm segment”); 
the frame has extended position retaining elements that retain the angled arm segments in an extended position (flanges of D2 as discussed in claim 5 above); and 
the frame has attachment points that align with extended position retaining elements so that the arms point back, away from the handle when the kickstand is extended yet point toward the front end of the frame when the kickstand is retracted (true in the combination; D2 does the opposite of this limitation and faces the opposite direction as the kickstand is arranged in the front of the gun, but the design is replacing the rear facing kickstand of D1 and would point in that direction as claimed).

With respect to claim 10, the combination of D1 and D2 further discloses a controller wherein: the kickstand has a base shaped like an arc; and a lowest portion of the arc of the base extends below an outermost bulging portion of the frame so that the kickstand will be held in the retracted position (both D1 and D2 have kickstand bases shaped like an arc; D2 in the retracted position shown above shows the base extending below bulging portion of the frame in the retracted position).

With respect to claim 11, D1 discloses a pipette controller comprising: 
a frame having a front end with a pipette connector and a rear end with a handle (see images above); 
a flat, lower surface on the handle (see images above);
a removable kickstand having arms and an arc-shaped base, removably fixed to the frame (see images above and video showing it being removed).
D1 does not disclose a retractable kickstand (the kickstand is removable instead), or an extended position retaining element on the frame having a pair of flanges that releasably retain the arms of the kickstand in the extended position; and an arc-shaped portion of the frame the corresponds to the base of the kickstand to provide a retracted position retaining element.
D2 (as well as the remaining references in the references cited below) teach similarly designed holders (glue guns) that use retractable metal kickstands to create a stand along with the handle of the gun to be integral to the device (see image below).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pipette controller of D1 by replacing or modifying the removable kickstand of D1 into a retractable kickstand as taught by D2 (and others) as making integral or separable has been held to be an obvious motivation of the prior art.  In this case, by making the kickstand retractable, the battery compartment can be more readily accessed, and there is no risk of losing the kickstand when removed, while still maintaining the functionality of the kickstand for propping up the pipette controller.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Surebonder (“Surebonder Auto Shut off Hot Glue Gun…”; https://www.amazon.com/Surebonder-DT-360F-Craft-Supplies-Multi/dp/B01N16GE4C ) teaches a hot glue gun with a retractable kickstand.
AdTech (AdTech 0442 Project Pro Detail Hot Glue Gun…” ; https://www.amazon.com/AdTech-0442-Project-Detail-Needle/dp/B003W0IFXY ) teaches a hot glue gun with a plastic retractable kickstand.
Elmer (Elmer’s Craft Bond High-Temp Hot Glue Gun…”; https://www.amazon.com/Elmers-Craft-Bond-High-Temp-E6051/dp/B00ZUWH3N0 ) teaches a hot glue gun with a plastic retractable kickstand.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
8/26/2021